        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x
JOHN WAITE, an individual; JOE ELY, an individual;
KASIM SULTON, an individual; SUSAN STRAW
HARRIS p/k/a SYD STRAW, an individual;
LEONARD GRAVES PHILLIPS, an individual; STAN
SOBOL a/k/a STAN LEE, an individual; and ISRAEL
CABALLERO, an individual; and on behalf of all others
similarly situated,
                                                              19-cv-1091 (LAK)
                            Plaintiffs,


              -against-


UMG RECORDINGS, INC., a Delaware
corporation doing business as Universal Music
Group, and DOES 1 through 10,

                     Defendants.
---------------------------------------x

                               MEMORANDUM OPINION

                     Appearances:

                            Ryan E. Cronin
                            Gregory M. Bordo
                            David M. Perry
                            BLANK ROME LLP

                            Evan S. Cohen
                            Maryann R. Marzano
                            COHEN MUSIC LAW

                            Attorneys for Plaintiffs

                            Steven M. Bierman
                            Melanie Berdecia
                            Rollin A. Ransom
                            Lisa M. Gilford
                            Adriane Peralta
                            SIDLEY AUSTIN LLP
            Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 2 of 24




                                                                                                  2

                                Richard S. Mandel
                                Thomas Kjellberg
                                COWAN, LIEBOWITZ & LATMAN, P.C.

                                Attorneys for Defendant UMG Recordings, Inc.


LEWIS A. KAPLAN, District Judge.

                 Aspiring singers, musicians, authors and other artists – sometimes young and

inexperienced and often not well known – tend to have little bargaining power in negotiating

financial arrangements with recording companies, publishers, and others who promote and

commercialize the artists’ work. They often grant copyright in that work as part of the bargain they

strike for promotion and commercialization. Accordingly, when an artistic work turns out to be a

“hit,” the lion’s share of the economic returns often goes to those who commercialized the works

rather than to the artist who created them. Section 203 of the Copyright Act of 1976 established a

limited opportunity for artists to terminate the copyright ownership that they had granted to

commercializers decades earlier in order to address this issue. The idea was that termination of

these rights would more fairly balance the allocation of the benefits derived from the artists’

creativity.

                Termination is effectuated by serving the grantee with written notice.1 This notice

lists, among other information, the effective date of termination.2 Once the effective date of

termination has passed, the grantee becomes the owner of the copyright and therefore holds




        1

                17 U.S.C. § 203(a)(4).
        2

                Id § 203(a)(4)(A).
           Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 3 of 24




                                                                                                          3

exclusive right to reproduce and distribute the sound recordings.3

               This is a purported class action by recording artists4 whose albums were released by

predecessors in interest of defendant UMG Recordings, Inc. (“UMG”) pursuant to agreements the

artists signed in the 1970s and 1980s that granted copyright in their works to UMG’s predecessor

recording companies. These grants allowed those companies (and now UMG) to market, distribute,

and sell the artists’ sound recordings.

               Each member of the class allegedly has terminated that grant as to the sound

recordings comprising certain albums.5 UMG disputes the validity of those terminations.6

               Plaintiffs argue that UMG is infringing the artists’ copyrights by continuing to market

and sell the recordings for which the effective date of termination has passed. With regard to

recordings for which termination notices have been served but the effective dates of termination

have not yet been reached, plaintiffs seek a declaratory judgment of certain legal rights and duties

of the parties. Plaintiffs seek also an injunction restraining defendant from continuing to deny and

       3

               Id. § 106.
       4

               In one instance, the plaintiff is an alleged successor in interest to the artist. FAC [DI 45]
               ¶ 12.
       5

               Id. ¶¶ 31-32, 37, 43-44, 53-54, 69-70, 76-77.

               Plaintiffs seek to validate the termination notices for the following albums: Ignition, No
               Brakes, and Mask of Smiles (Waite); Honky Tonk Masquerade, Down the Drag, Live Shots,
               and Musta Notta Gotta Lotta (Ely); Surprise (Harris); Kasim (Sulton); Dawn of the Dickies
               (Phillips/Sobol/Caballero, “The Dickies”). Id. ¶¶ 32, 37, 44, 54, 77.

               Ely’s termination notice lists an additional album, Hi-Res, see FAC Ex. C at 3, which is not
               referenced in the FAC. The Court therefore assumes that Ely does not seek to enforce the
               termination notice as to that album.
       6

               Id. ¶ 4.
             Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 4 of 24




                                                                                                           4

disregard the termination notices. The matter is before the Court on UMG’s motion to dismiss the

first amended complaint (“FAC”).



                                                Discussion

I.      Legal Standards

        A.       Motion to Dismiss

                 To survive a motion to dismiss for failure to state a claim, a complaint must allege

facts sufficient “to state a claim to relief that is plausible on its face.”7 This standard is met where

the “pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”8 The Court accepts as true all well-pleaded factual allegations

and “draw[s] all reasonable inferences in the plaintiffs’ favor.”9 In resolving a motion to dismiss,

the Court may consider “any written instrument attached to the complaint, statements or documents

incorporated into the complaint by reference, legally required public disclosure documents filed with

the SEC, and documents possessed by or known to the plaintiff and upon which it relied in bringing

the suit.”10

        7

                 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and internal quotation marks
                 omitted).
        8

                 Id.
        9

                 Rombach v. Chang, 355 F.3d 164, 169 (2d Cir. 2004).
        10

                 ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

                 On its motion to dismiss, defendant’s attached the parties’ recording contracts. These
                 documents are integral to a copyright claim and appropriately incorporated by reference. See
                 Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). The Court does not
                 convert this motion to dismiss into one for summary judgment. See FED. R. CIV. P. 12(d).
             Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 5 of 24




                                                                                                         5

        B.       Section 203 of the Copyright Act of 1976

                 Recording artists often transfer copyright ownership in their works to record labels

and music publishers. Recognizing that publishers often hold more bargaining power than authors

and the “impossibility of determining a work's value until it has been exploited,” Congress created

a termination right to provide authors with an opportunity to enjoy a greater share of their work’s

economic success.11 Authors of works created on or after January 1, 1978 may terminate transfers

of a license or copyright in those works thirty-five years from the date of the grant’s execution or,

if the grant covers publication rights, the earlier of thirty-five years after the work’s publication or

forty years after the execution of the grant.12 The termination right for the first eligible works

therefore did not vest until January 1, 2013.

                 Termination under Section 203 is available for all works “executed by the author,”

other than those “made for hire.”13 Termination is not automatic. The earlier grant will remain in

effect absent a termination notice.14 These notices must include the effective date of termination,

which may fall on any date in the five-year period after the work becomes terminable, and other

requirements set forth by regulation.15 The notice must be recorded with the Copyright Office and


                 The Court has considered these documents only for the facts stated therein and not for the
                 truth of the matters asserted.
        11

                 H.R. Rep. No. 94-1476, 124 (Sept. 3, 1976).
        12

                 17 U.S.C. § 203(a)(3).
        13

                 Id. § 203(a).
        14

                 Id. § 203(a)(3).
        15

                 Id. § 203(a)(4).
            Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 6 of 24




                                                                                                   6

served upon the grantee prior to the effective date of termination.16 Upon the effective date of

termination, the grant is terminated and the copyright reverts to the author.17

                For instance, if an author executed a grant transferring the copyright in Work A in

January 1980, the grant for Work A may be terminated on a date between January 2015 (thirty-five

years from the date of execution) and January 2020. If the author selected January 1, 2018 as the

effective date of termination, assuming the termination notice comports with all applicable

requirements, the grantee can continue to distribute Work A until December 31, 2017. On January

1, 2018, copyright ownership reverts to the author. At that point, any continued exploitation of that

work by the grantee is an infringement on the author’s copyright.



II.    Plaintiffs’ Claims Cannot be Dismissed Based on Section 203's “Works Made for Hire”
       Exception

                Under Section 101 of the Copyright Act, a work made for hire is either a work

“prepared by an employee within the scope of his or her employment” or certain types of “specially

ordered or commissioned” work, so long as the parties agree in writing that the work will be

considered a work made for hire.18 The statute enumerates nine categories of works that can qualify

as commissioned works: a contribution to a collective work, a part of a motion picture or other audio

visual work, a translation, a supplementary work, a compilation, an instructional text, a test,



       16

                Id. § 203(a)(4)(A)-(B). The grantee must be served with the termination notice within
                two and ten years before the effective date of termination
       17

                Id. § 203(b).
       18

                Id. § 101.
             Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 7 of 24




                                                                                                         7

answer material for a test, and an atlas. 19

                 The legal author (creator of the work) and owner of a “work made for hire” is the

employer or person who specially ordered it, rather than the artist.20 Section 203 excludes these

works from the termination right precisely for this reason: “The hired [or commissioned] party,

although the ‘author’ in the colloquial sense . . . never owned the copyrights to assign. It stands to

reason, then, that there are no rights the assignment of which [the artist or] his or her heirs may now

terminate.”21

                 Though plaintiffs’ agreements with UMG’s predecessors contained “works made for

hire” language – which stated that the recording company, rather than the artist, was the legal author

and owner of the works22 – neither party argues, at this stage, that plaintiffs’ works were specially

commissioned. Nor do the parties contend that there was an employee-employer relationship

between the artists and recording companies. As will be explained in more detail in the following

section, defendant, for purposes of the motion to dismiss, argues only that the “works made for hire”

language is relevant to the question of when the statute of limitations began to run on plaintiffs’

claims.23 The Court therefore need not resolve, for purposes of this motion, whether the agreements

        19

                 Id.
        20

                 Id. § 201(b); Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 737 (1988)
                 (distinguishing between copyright authors and owners).
        21

                 Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 137 (2d Cir. 2013).
        22

                 See Declaration of Rollin A. Ransom [hereinafter “Ransom Decl.”] [DI 51] Exs. A, B, C, D,
                 E, G, H, I, J, K.
        23

                 Defendant suggests only in a footnote that sound recordings comprising an album constitute
                 either a “compilation” or “contributions to a collective work,” two of the nine enumerated
            Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 8 of 24



                                                                                                              8

conferred “for hire” status on the works.



III.   Plaintiffs’ Claims: Copyright Infringement and Declaratory Relief

                Plaintiffs’ copyright infringement claim is brought on behalf of the artists with

albums for which the respective effective dates of termination have passed. Plaintiffs with albums

for which the effective dates of termination had not passed when the FAC was filed request a

declaratory judgment concerning the rights and duties of the parties.



       A.       Plaintiffs’ Infringement Claims Are Not Barred by the Statute of Limitations

                1.      When Did Plaintiffs’ Copyright Infringement Claims Accrue?

                A copyright infringement claim must be brought within three years from the time the

cause of action accrues.24 Accrual occurs when a plaintiff “knows or has reason to know of the




                categories of works that can be made “for hire.” Defendant’s Reply in Support of its Motion
                to Dismiss [DI 59] at 2 n.1. However, UMG makes no other arguments on this point and
                instead focuses on the consequences of a “works made for hire” agreement in light of the
                statute of limitations for Copyright Act claims. See id. 1-2 (stating that the “merits of a work
                for hire claim” is “beyond the scope of UMG’s motion”); Defendant’s Memorandum in
                Support of its Motion to Dismiss [hereinafter “Def’s. Mem.”] [DI 50] at 8 (“Resolution of
                the dispute [as to whether sound recordings on an album may be a ‘work made for hire’] is
                irrelevant to the [statute of limitations] argument.”).

                The Court notes also that, in any event, defendant’s limited cited authority is unpersuasive.
                In support of the position that sound recordings on an album could be “contributions to a
                collective work,” defendant includes two sentences uttered during a congressional hearing.
                Defendant then cites to Bryant v. Media Right Productions, 603 F.3d 135, 140 (2d. Cir.
                2010), for the proposition that albums are “compilations.” While Bryant concluded that
                “a[n] album falls within the Act’s expansive definition of compilation,” this classification
                was considered for purposes of statutory damages under a provision that, by its very terms,
                is limited to “the purposes of [that] subsection.” Id. 140-141; 17 U.S.C. § 504(c)(1). The
                Circuit’s conclusion in Bryant is thus not dispositive in the “works for hire” context.
       24

                17 U.S.C. § 507(b).
            Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 9 of 24



                                                                                                               9

injury upon which the claim is premised.”25 This is known as the discovery rule.26


                        a.       Case Law

                The Second Circuit follows the discovery rule for all copyright claims.27 However,

the application of the rule may vary. “An ownership [or authorship] claim accrues only once, when

‘a reasonably diligent plaintiff would have been put on inquiry as to the existence of a right.’”28 “By

contrast, an infringement action may be commenced within three years of any infringing act,

regardless of any prior acts of infringement[.]”29

                This distinction is less clear when an infringement claim implicates questions of

ownership or authorship.30 To succeed on an infringement claim, a plaintiff must establish

“ownership of a valid copyright” and “copying of constituent elements of the work that are




       25

                Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 1996) (quoting Stone v. Williams, 970 F.2d
                1043, 1048 (2d Cir. 1992)); see also Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120,
                125 (2d Cir. 2014).
       26

                John Wiley & Sons, 748 F.3d at 124.
       27

                Id.
       28

                Kwan v. Schlein, 634 F.3d 224, 228 (2d Cir. 2011) (quoting Stone, 970 F.2d at 1048).
       29

                Id.
       30

                Because copyright ownership vests initially in the author, and the artist is not the legal author
                of a work created under a “work made for hire” agreement, questions of ownership and
                authorship are intrinsically linked in this context. 17 U.S.C. § 201(a), (b).

                Indeed, plaintiffs do not challenge historical ownership of the sound recordings. There is
                no dispute that UMG’s predecessors owned the copyrights to these works when the
                agreements were executed. This is precisely why the plaintiffs served termination notices.
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 10 of 24



                                                                                                          10

original.”31 As the Second Circuit explained in Kwan v. Schlein, “[i]n many infringement cases, the

first element (ownership) is not in dispute” and the copyright claim turns on the “copying”

element.32 However, when a dispute over a work does not involve the “the nature, extent or scope,

of copying, [then] ownership forms the backbone of the ‘infringement claim.’”33 When ownership,

rather than copying, is the crux of an infringement claim, the Second Circuit has held, “any attendant

infringement claims must fail” if the underlying ownership-claim is time-barred.34

               Defendant argues that a dispute over authorship and ownership is at the core of

plaintiffs’ claims.35 This argument is premised on plaintiffs’ allegations that they are the owners –

or will be the owners following the effective dates of termination – of the copyrights to sound

recordings that make up certain albums. However, as explained above, plaintiffs could not become

the owners of the works if the works were “made for hire.” Defendant contends that plaintiffs were

put on notice of an authorship and ownership dispute – thereby triggering the three-year statute of

limitations period – in the 1970s and 1980s when they signed agreements containing “works made

for hire” provisions, as this language was an “express assertion of sole authorship or ownership” and




       31

               Kwan, 634 F.3d at 229 (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S.
               340, 361 (1991)).
       32

               Id.
       33

               Id.
       34

               Id. at 230.
       35

               Defendant argues that this is true for all claims, regardless of whether the effective date of
               termination has or has not passed. See Def’s. Mem. at 6-15.
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 11 of 24



                                                                                                     11

reflected a “repudiation” of any authorship or ownership claim by plaintiffs.36 On this ground,

defendant argues that plaintiffs’ claims are now time barred, and that this is true whether or not the

works qualify as “made for hire” within the meaning of the Act. The salient fact, UMG contends,

is that plaintiffs knew when they executed their contracts that another party was declaring itself to

be the legal author and owner.

               In support of its argument, defendant analogizes plaintiffs’ claims to those brought

in Aday v. Sony Music Entertainment.37 There, recording artist Meat Loaf entered into an agreement

with a production company. The 1977 agreement included a work made for hire clause, stating

“[s]olely for the purposes of any applicable copyright law, all persons rendering services in

connection with the recording of master recordings shall be deemed ‘employees for hire’ of [the

record company.]”38 Almost thirty years later, Meat Loaf sought a declaration stating that he was

“not, and never was, an ‘employee for hire.’”39 In other words, Meat Loaf argued that he always had

been the sole owner of his copyright. The Court held that the three-year statute of limitations began

to run in 1977 when Meat Loaf was put on notice “about any of the problems with the ‘work for hire

provision’” and his ownership claim was now barred.40


       36

               Id. at 8-15 (citing Consumer Health Info. Corp. v. Amylin Pharm, Inc., 819 F.3d 992, 997
               (7th Cir. 2016); Cooper v. NCS Pearson, Inc., 733 F.3d 1013, 1016 (10th Cir. 2014), Kwan,
               634 F.3d at 228, Aday v. Sony Music Entertainment, No. 96-cv-0991 (MGC), 1997 WL
               598410, at *5 (S.D.N.Y. Sept. 25, 1997)).
       37

               1997 WL 598410.
       38

               Id. at *2.
       39

               Id. at *4.
       40

               Id. at *4-*5.
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 12 of 24



                                                                                                     12

                 The issue here is a close one. Defendant correctly points out that authorship is

relevant to plaintiffs’ claims. The FAC acknowledges this. For example, the FAC alleges that, for

claims based on effective dates of termination which have passed, the artists are “currently the

owner of the United States copyright” in the sound recordings41 and that the artists with future

effective termination dates “authored” the recordings.42 Further, plaintiffs seek a declaratory

judgment that “[s]ound recordings cannot be considered ‘a work made for hire’” within the meaning

of Section 101.43

                 Yet relevance is not enough. An ownership claim is masked as an infringement

claim, for purposes of statute of limitations accrual, when plaintiffs’ cause of action is “rooted in

[a] contested assertion of ownership in the copyright[.]”44 In the archetypal case, “the lawsuit is

between two parties who claim ownership of the copyrights . . . and one party's claim of

infringement is entirely a function of whether the other party is the sole owner of the disputed

copyrights.”45    Here, while authorship is certainly pertinent, plaintiffs’ infringement claim is a

function of defendant’s failure to comply with plaintiffs’ termination notices. This distinction

reveals why defendant’s reliance on Aday is misplaced. Though plaintiffs indirectly challenge the

validity of their “works made of hire” provisions by virtue of their infringement claim, unlike Meat



       41

                 See, e.g., FAC ¶ 40.
       42

                 See e.g., id. ¶¶ 68, 75.
       43

                 Id. ¶ 82(A).
       44

                 See Simmons v. Stanberry, 810 F.3d 114, 116 (2d Cir. 2016).
       45

                 Flo & Eddie, Inc. v. Sirius XM Radio Inc., 80 F. Supp. 3d 535, 542-43 (S.D.N.Y. 2015).
         Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 13 of 24



                                                                                                    13

Loaf in Aday, the gravamen of plaintiffs’ claim is defendant’s refusal to recognize their termination

rights. Termination rights are, by their very nature, about the “nature, extent, or scope of copying”

a particular work. Indeed, it is impossible for there to be a legally cognizable infringement claim

until a termination right vests, a valid and timely termination notice is sent, is ignored, and the

copyright’s grantee continues to distribute the work.



                        b.      Section 203

                Congress’s explicit rationale for enacting Section 203 and the text of Section

203(a)(3) suggests that a “repudiation” of authorship or ownership did not trigger the running of the

statute of limitations on plaintiffs’ claims.

                Section 203(a)(3) prescribes the time period in which an author may terminate his

or her grant. At the earliest, the termination right may be exercised thirty-five years after copyright

ownership was transferred.46 That the statute of limitations would begin to run against an artist the

day the contract is signed would be incongruent with a termination right that does not vest for at

least thirty-five years from that date.

                The explicit purpose of Section 203 reinforces the conclusion that plaintiffs’

copyright claims could not have accrued upon the signing of their contracts. Congress enacted the

termination provision to safeguard “authors against unremunerative transfers.”47 These authors

needed statutory protection “because of the unequal bargaining position of authors, resulting in part




        46

                17 U.S.C. § 203(a)(3).
        47

                H.R. Rep. No. 94-1476, 124 (Sept. 3, 1976).
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 14 of 24



                                                                                                          14

from the impossibility of determining a work's value until it has been exploited.”48 To restrict the

termination right based on the artist’s failure to bring a claim within three years of signing a

recording agreement – a time during which the artist and recording company may still have disparate

levels of bargaining power – would thwart Congress’s intent and eviscerate the right itself.49

               Defendant’s argument is weakened further by the music industry’s practice of

frequently inserting “work made for hire” language into recording contracts.50 Its position requires

that many artists, often early in their careers, would confront a choice when presented with a “works

made for hire” provision. They could refuse to sign the contract and jeopardize their chance for the

record company to record or distribute the artist’s music. Or the artist could sign the contract and

then bring a claim within three years to dispute the effect of the “work made for hire” provision in

order to protect the copyright. Either outcome would be inconsistent with Section 203. The first

would exemplify the unequal bargaining power Section 203 sought to correct. The second would

render Section 203 meaningless, as its very purpose is to provide a mechanism by which artists can

reclaim their copyright after the work has had time to become more valuable. Defendant’s

argument simply does withstand scrutiny in light of the unequivocal purpose of the termination

provision.


       48

               Id.
       49

               See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 292 (2d Cir. 2002) (noting that the
               Copyright Act termination provisions “necessarily contemplate[] the likelihood that
               long-dormant copyright ownership issues will be awakened and litigated once the original
               . . . copyright term expires.”). Marvel involved Section 304(c) of the Copyright Act, “a close
               but not exact counterpart of Section 203.” H.R. Rep. No. 94-1476, 140 (Sept. 3, 1976).
       50

               1 Nimmer on Copyright § 5.03 (2019) (noting that since sound recordings earned copyright
               protection in 1972, “virtually all contracts” between artists and recording companies include
               “work made for hire” provisions).
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 15 of 24



                                                                                                          15

               2.      Whether Plaintiffs’ Copyright Infringement Claims are Time Barred

               For the foregoing reasons, the Court concludes that the statute of limitations for

plaintiffs’ infringement claim accrued after the effective date of termination passed. Plaintiffs

brought these claims within the three-year statutory period and are not time-barred.51



       B.      The Court Will Exercise its to Discretion to Deny Plaintiffs’ Request for Declaratory
               Relief

               Plaintiffs seek declaratory relief concerning the interpretation of the Copyright Act

provisions relied upon by UMG to reject the artists’ termination notices.52 For example, plaintiffs

seek a declaratory judgment resolving the issues of whether “[t]he sound recordings at issue are a

‘work made for hire’”53 and the “exercise by recording artists of their rights under §203 of the

Copyright Act to terminate the original grant, and to thereafter exploit the sound recordings after

the effective date of termination, constitutes a breach of contract of the recording agreements.”54

Plaintiffs therefore, in effect, seek a declaration that their termination notices are valid and their

grants terminable.



       51

               The earliest effective date of termination alleged is May 22, 2017. FAC ¶ 32. The FAC
               was filed two years later, on June 5, 2019.
       52

               See id. ¶¶ 16, 82, 85, Prayer for Relief (C).
       53

               Id. ¶¶ 82(A)-(B), 83(A)-(B), Prayer for Relief (C).
       54

               Id. ¶¶ 82(I), 83(H), Prayer for Relief (C).

               To the extent that plaintiffs seek a declaratory judgment on certain legal issues resolved by
               this opinion, declaratory relief is unnecessary. See, e.g., id. ¶¶ 82(H), 83(G), Prayer for
               Relief (C) (seeking a determination that plaintiffs’ assertion of their termination rights are
               not time barred).
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 16 of 24



                                                                                                    16

               The Declaratory Judgment Act bestowed a “broad grant of discretion” on district

courts to determine whether to exercise jurisdiction over an action for declaratory judgment.55 The

Second Circuit has instructed district courts to consider several factors in determining whether to

exercise this discretion, including “ whether the judgment will serve a useful purpose in clarifying

or settling the legal issues involved” and “whether a judgment would finalize the controversy and

offer relief from uncertainty.”56

               It is not clear how either objective would be achieved by the declaratory relief sought.

The uncertainty here is whether UMG will continue to distribute plaintiffs’ sound recordings after

the effective date of termination claimed by a plaintiff has passed. This uncertainty is eliminated

if prior to the effective date of termination, the termination notices were declared valid and there

were no grounds on which defendant could argue that the grants are not otherwise terminable.

Plaintiffs suggest that the declaratory relief they seek, if granted, would achieve this outcome

because it would address the various grounds defendant has cited when rejecting the termination

notices. This would be so, however, only insofar as defendant never proffers new arguments as to

why the termination notices are invalid or why the grants could not be terminated. The declaratory

judgment plaintiffs seek now therefore could not guarantee that UMG would accept the termination

notices and cease exploitation of the sound recordings after the effective date of termination. In

other words, the cloud of uncertainty would not necessarily be lifted fully.

               Moreover, plaintiffs have not alleged why, other than it would presently halt

defendant’s denials of the termination notice, the declaratory relief sought is necessary. While the


       55

               Dow Jones & Co v. Harrods Ltd., 346 F.3d 357, 359 (2d Cir. 2003).
       56

               Id. (citation omitted).
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 17 of 24



                                                                                                          17

Court could speculate as to why it would be useful to resolve certain legal issues prior to the

effective date of termination, no such reason has been alleged.57

               Plaintiffs’ claim for declaratory relief is dismissed.58



IV.    UMG Received Sufficient Notice of the Grants to be Terminated

               A.      Termination Notice Requirements

               A termination notice must contain a “clear identification” of certain information,

including the “the date of execution of the grant being terminated and, if the grant covered the right

of publication of a work, the date of publication of the work under the grant,” “the title of the work

and the name of the author,” “a brief statement reasonably identifying the grant to which the notice

of termination applies,” and the effective date of termination.59 A termination notice with incorrect

information is valid if the errors were made in good faith and “without any intention to deceive,


       57

               Compare Ray Charles Found v. Robinson, 795 F.3d 1109, 1117 (9th Cir. 2015) (alleging
               “that the notices of termination immediately clouded [the Foundation’s] ability to assess its
               future income stream and to rely on the royalties”) with FAC ¶ 86 (alleging that a declaratory
               judgment is necessary because defendant “repeatedly denied Plaintiffs’ rights, and the rights
               of hundreds of class members, and has denied all of them the right to own the U.S. copyright
               in and to the sound recordings for the post-termination period.”).
       58

               When the complaint was filed on June 5, 2019, the effective date of termination had passed
               for the following albums: Ignition (Waite); Honky Ton Masquerade, Down the Dog, Live
               Shots, and Musta Notta Gotta Lotta (Ely); and Kasim (Sulton). Id. ¶¶ 32, 44, 54. While the
               case was pending, the effective dates of termination passed for No Breaks (Waite, June 16,
               2019) and Dawn of the Dickies (the Dickies, September 12, 2019). Id. ¶¶ 37, 77.
               Assuming plaintiffs’ termination notices were valid and that UMG has continued to
               distribute the recordings, plaintiffs now have an infringement claim. However, plaintiffs
               have not yet filed any such claims.

               The effective dates of termination have not still not passed for Mask of Smiles (Waite, July
               27, 2020) and Surprise (Straw, June 22, 2024). Id. ¶ 37, 70.
       59

               37 C.F.R. § 201.10(b)(1).
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 18 of 24



                                                                                                     18

mislead or conceal relevant information” and if the errors are harmless and “do not materially affect

the adequacy of the information required to serve the purposes of [Section 203].”60 This purpose is

to award artists an opportunity to obtain a more equitable share of the copyright’s profits. But to

do so, the grantee must be given “reasonable opportunity to identify the affected grant and work

from the information given in the notice.”61



               B.      Plaintiffs’ Termination Notices

               Defendant argues that each of plaintiffs’ terminations notices contain material

omissions and errors rendering them invalid. The termination notices omit the dates of the relevant

grants’ execution and list incorrect dates for the agreements governing the grants. As to the latter

issue, Ely’s notice purports to terminate a grant “dated in or about 1978,” though defendant claims

that the relevant albums were recorded under contracts from 1976, 1979, and 1980.62 Similarly, the

other termination notices list dates that differ by one or two years from the actual agreements.63

               These defects are harmless. Despite the incorrect dates and omissions, defendant

has sufficient notice as to which grants and works plaintiffs seek to terminate. While perhaps in

other circumstances an omitted execution date could be fatal to the validity of a termination notice,




       60

               Id. § 201.10(e).
       61

               Termination of Transfers and Licenses Covering Extended Renewal Term, 42 Fed. Reg.
               45916, 45918 (Sept. 13, 1977).
       62

               See FAC Ex. C; Def’s. Mem. at 18-19.
       63

               See FAC Exs. E, G, I; Def’s. Mem. at 18-19.
         Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 19 of 24




                                                                                                             19

defendant possesses the relevant agreements and can discern the relevant dates.64 Defendant cannot

use the parties’ agreements to claim that the statue of limitation bars plaintiffs claims and then feign

ignorance of which grants plaintiffs purport to terminate. Here, viewing the facts in the light most

favorable to plaintiffs, it is plausible that defendant can reasonably identify the grants and works

plaintiffs seek to terminate.65

                Nor is there any sufficient basis for claiming that the errors were not made in good

faith. Defendant argues that because plaintiffs’ counsel is a purported “copyright termination

expert” he presumably “knew what he was doing – namely, deliberately failing to comply with the

Copyright Office’s regulations.”66 This is a baseless attack. Plaintiffs assert that they no longer

possessed the relevant agreements, an assertion that the Court must credit on this motion. Indeed,

as the Copyright Office noted when promulgating 37 C.F.R. § 201.10, “we . . . must recognize that

entirely legitimate reasons may exist for gaps in [grantor’s] knowledge and certainty” of required

termination notice contents.67 Because the notices’ defects were harmless and not made with an



        64

                See Ransom Decl. Exs. A-K.

                The Court recognizes that the harmless error provision necessarily assumes that there has
                been an error, that is, that a piece of incorrect information was included “in [the] notice.” 37
                C.F.R. § 201.10(e)(1). However, the Court does not read the provision so narrowly as to
                preclude a finding that an omission of a discrete piece of information can be harmless under
                the circumstances.
        65

                Any grants not listed in both the FAC and termination notices governing the rights to the
                works are not alleged nor are “reasonably identified” in the grant. Plaintiffs cannot bring
                infringement claims based on these purported grants.
        66

                Def’s. Mem. at 20.
        67

                Termination of Transfers and Licenses Covering Extended Renewal Term, 42 Fed. Reg.
                45916, 45918 (Sept. 13, 1977).
         Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 20 of 24




                                                                                                            20

intent to deceive, mislead, or conceal information, defendant’s motion is denied as to its claim that

plaintiffs’ termination notices are facially invalid.



V.      Grants May be Terminated Only by the Grantor

                Only grants “executed by the author” (or the statutorily designated successor) may

be terminated.68 Therefore, third parties to a contract and loan-out companies, which “loan” out an

artist’s services to employers and enter into contracts on behalf of the artist, do not have a

termination right under the statute.69

                It is undisputed that loan-out companies executed the Waite grants and that a third

party company, South Coast, executed the grant for Ely’s recordings made under his 1979

agreement.70 In these instancesg, neither Waite nor Ely was the grantor. The plain language of the

statue precludes either of these plaintiffs from effectuating termination.

                Plaintiffs assert that Waite and Ely can terminate their grants despite their use of third

parties. They contend that Waite and Ely issued a grant to the third parties, which then transferred

the rights to UMG’s predecessors. The third parties are thus, like UMG’s predecessors, grantees

rather than grantors. The FAC does not support this allegation.

                Plaintiffs argue also that the loan-out company is only a tax-planning device. Even



        68

                17 U.S.C. § 203(a).
        69

                Great Entm't Merch., Inc. v. VN Merch., Inc., No. 95-cv-9333 (LBS), 1996 WL 355377, at
                *1 n.1 (S.D.N.Y. June 27, 1996). Loan-out companies are common in the entertainment
                industry. Id. The purpose of this corporate structure is to limit personal liability and secure
                tax treatment. Id.
        70

                FAC ¶ 30; Ransom Decl. Ex. E.
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 21 of 24




                                                                                                       21

so, people cannot use a corporate structure for some purposes – e.g. taking advantage of tax benefits

– and then disavow it for others. While Waite and his loan-out companies, like Heavy Waite, Inc.,

perhaps are distinct entities only in a formal legal sense,71 the statutory text is clear: termination

rights exist only if the author executed the grant. The Supreme Court recently reaffirmed that courts

must adhere to the text the Copyright Act, even if the Act “has not worked as Congress likely

envisioned.”72 The unambiguous text precludes Waite and Ely from terminating the copyrights

granted by third parties. Defendant’s motion to dismiss claims related to grants executed by Waite’s

loan-out companies or Ely’s third party company is granted.



VI.   Ely Has Not Sufficiently Alleged that any Grants Executed Pursuant to his 1976
       Agreement are Terminable under Section 203

               Section 203's termination right extends only to grants executed on or after January

1, 1978, regardless of when the work was created.73 The Copyright Act’s other termination

provision, Section 304(c), pertains to terminating grants of renewal rights executed prior to January

1, 1978.74 To terminate under Section 304(c), the work must have been created and copyrighted




       71

               The other loan-out companies are Moonwalk Music, Inc. and Diamond Stripe, Inc. FAC
               Ex. B at 2.
       72

               Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 892 (2019).
       73

               17 U.S.C. § 203(a).
       74

               Id. § 304(c).
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 22 of 24




                                                                                                   22

before January 1, 1978.75 The dynamic between Section 203 and 304(c) created a category of grants

for which there was no termination right. These “gap grants” refer to those grants executed prior

to January 1, 1978, but the work was created on or after January 1, 1978. Based on the grant

execution date, Section 304(c), but not Section 203, is applicable. However based on the work’s

creation date, the grant could be terminated only under Section 203. Accordingly, gap grants cannot

be terminated under either provision.

               The Copyright Office promulgated a rule in 2011 clarifying the issue: “In any case

where an author agreed, prior to January 1, 1978, to a grant of a transfer or license of rights in a

work that was not created until on or after January 1, 1978, a notice of termination of a grant under

section 203 of title 17 may be recorded if it recites, as the date of execution, the date on which the

work was created.”76 In other words, the Copyright Office’s position is that “Gap Grants are

terminable under section 203.”77 However, the Copyright Office noted that its decision to accept

recordation of termination notices for gap grants was “without prejudice to how a court might

ultimately rule on whether the document is a notice of termination within the scope of Section

203.”78 Courts have not yet addressed whether Section 203 applies to gap grants. For reasons that

will become clear, the Court need not address it here.

               Defendant argues that Ely’s grants transferred pursuant to his 1976 agreement are not



       75

               Id.
       76

               37 C.F.R. § 201.10(f)(1)(ii)(c).
       77

               Gap in Termination Provisions, 76 Fed. Reg. 32316 (June 6, 2011).
       78

               Id. at 32317.
        Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 23 of 24




                                                                                                        23

terminable under Section 203.79 Assuming arguendo that the Court adopted the Copyright Office’s

view, the termination notice must still contain the requisite information. Instead of the grant date’s

execution, under the 2011 Copyright Office regulation, Section 203 termination notices for gap

grants must contain “the date on which the work was created.”80 “Sound recordings are created for

purposes of the Copyright Act on the date they are ‘fixed,’ or recorded.”81 Ely’s termination notice

includes only the publication date82 and the FAC alleges the release” date.83 “Publication” refers to

the distribution or transfer of ownership, not to the creation of a work.84 Nor does “release” indicate

when the work was “created.” Ely’s termination notice is thus insufficient.

               A footnote in defendant’s brief reveals that “UMG’s documents reflect [that Ely’s]

sound recordings [made pursuant to the 1976 agreement] were recorded in 1977.”85 For the reasons

stated above, that defendant has the missing information renders the omission harmless. However,

if this date is correct, then this pre-1978 creation is not covered by Section 203, even as a gap



       79

               Under this agreement, Ely granted a transfer of the copyright in the sound recordings
               comprising the album Honky Tonk Masquerade. FAC ¶ 42.
       80

               37 C.F.R. § 201.10(f)(1)(ii)(c).
       81

               Mtume v. Sony Music Entertainment, No. 18-cv-6037 (ER), 2019 WL 4805925, at *3
               (S.D.N.Y. Sept. 30, 2019) (citation omitted); see also 17 U.S.C. § 101 (“A work is ‘created’
               when it is fixed in a copy or phonorecord for the first time.’).
       82

               FAC Ex. C at 3.
       83

               FAC ¶ 42.
       84

               See 17 U.S.C. § 101.
       85

               Def’s. Mem. at 27 n.13.
          Case 1:19-cv-01091-LAK Document 68 Filed 03/31/20 Page 24 of 24




                                                                                                      24

grant.86 Therefore, either the 1977 date is correct and the notice’s deficiency is a harmless error, but

outside the scope of Section 203, or the date is incorrect, but the termination notice is invalid

because the “creation date” is not alleged, inhibiting UMG’s ability to determine which grant and

work Ely seeks to terminate. Accordingly, defendant’s motion is granted as to sound recordings

made pursuant to Ely’s 1976 agreement that were created prior to January 1, 1978.



                                             Conclusion

                For the reasons stated above, defendant’s motion to dismiss [DI 49] is granted as to

(1) plaintiffs’ request for declaratory relief; (2) Waite and Ely’s claims based on grants transferred

by third parties; and (3) Ely’s claim related to his 1976 agreement for sound recordings that were

created prior to January 1, 1978. Defendant’s motion is denied in all other respects.



                SO ORDERED.

Dated:          March 31, 2020
                                                        /s/ Lewis A. Kaplan
                                             ____________________________________________
                                                              Lewis A. Kaplan
                                                         United States District Judge




         86

                See Gap in Termination Provisions, 76 Fed. Reg. 32316 (June 6, 2011) (explaining that gap
                grants refer to when an “author agreed to make a grant prior to January 1, 1978, but the
                work in question was created on or after January 1, 1978.”) (emphasis added).
